Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/10/2021.  Claims 1, 10, 27 are amended; claim 12 is cancelled; claims 20-26 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-11, and 13-27 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Cameron on 4/19/2021 (cf. interview summary).

Claim 3:
Replace “an organic moiety” (line 3) after “R2 that represents (line 3) and before “, in addition to” (line 3) with “a saturated or unsaturated alkyl group”.

Claim 10:
Delete “, respectively” (line 3) after “atom” (line 3) and before “.”.

Claim 20-26: Cancelled.
Claim 27:
Insert “zinc” after “does not include” (line 14) and before “phosphate” (line 15).

Statement of Reasons for Allowance

It is noted that applicant arguments with respect to support for the recitation “pretreatment composition … does not include zinc phosphate” in claim 1 is persuasive and therefore withdrawn.  However, originally filed disclosure does not find support for excluding all phosphates as recited in claim 27.  Accordingly, claim 27 is amended to “does not zinc phosphate” (see 3d above).

Present claims are allowed over closest prior art for the following reasons -
The present claims are directed to an aqueous anti-corrosion metal pretreatment composition, for depositing group IVB metal oxide containing conversion coatings, comprising
from 10 to 2000 ppm of dissolved group IVB metal
from 1 to 50 ppm or dissolved copper
from 1 to 5000 ppm of one or more nitrogen containing organic polymers dissolved and/or dispersed in the composition and comprising a plurality of organic amide functional groups, a plurality of amine functional groups, the one or more nitrogen containing organic polymers are selected from the group 
    PNG
    media_image1.png
    191
    470
    media_image1.png
    Greyscale
and 
water, said composition having a pH of from 2 to 6 and does not include zinc phosphate;
OR alternatively,
wherein the one or more nitrogen containing organic polymers dissolved or dispersed in the composition and comprising a plurality of organic amide functional groups, a plurality of amine functional groups and a plurality of organic amide functional groups, is a nitrogen containing organic polymer comprising one or more polyamidoamine polymers comprising ore or more tertiary amine centers having three substituents each terminated with a nitrogen atom, said nitrogen atom being further polymerized with other monomers.

The cited prior art of record do not teach component “c” (i.e. nitrogen containing organic polymer) comprising a plurality of organic amide functional groups, a plurality of amine functional groups, wherein the nitrogen containing organic polymer comprises one or more polyamidoamine polymers comprising one or more tertiary amine centers having three substituents each terminated with a nitrogen atom, said nitrogen atom being further polymerized with other monomers.  Additionally, applicant arguments with respect to combinability of Iino with McMurdle and Akashi (or Trial) is convincing in that the amount of polyamide of 250 ppm from Iino cannot be used to teach in the amount of polyamide in Akashi and Trial because polyamides in Iino and Akashi (or Trial) are used for different purposes; Iino teaches that copper must be excluded from the bath and 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764